EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT, made as of the 31st day of March 2008, by and between BMP
SUNSTONE CORPORATION, a Delaware corporation (“BMP”), and Fred M. Powell (the
“Executive”).
     WHEREAS, BMP desires to offer the Executive’s employment as Chief Financial
Officer and the Executive desires to accept such employment with BMP, upon the
terms and conditions set forth in this Agreement; and
     WHEREAS, this Agreement will formalize the terms and conditions governing
the Executive’s employment with BMP and the termination of that employment.
     NOW, THEREFORE, the parties hereto agree as follows:
PART ONE — DEFINITIONS
For purposes of this Agreement, the following definitions shall be in effect:
     1. “Agreement” means this Employment Agreement, as the same may, from time
to time, be amended in accordance with the provisions hereof.
     2. “Board” means BMP’s Board of Directors.
     3. “Change in Control” means a change in the ownership or control of BMP
effected through any of the following transactions:
          (i) a merger, consolidation or other reorganization approved by BMP’s
stockholders, unless securities representing more than fifty percent (50%) of
the total combined voting power of the voting securities of the successor
corporation are immediately hereafter beneficially owned, directly or indirectly
and in substantially the same proportion, by the persons who beneficially owned
BMP’s outstanding voting securities immediately prior to such transaction,
          (ii) a stockholder-approved sale, transfer or other disposition of all
or substantially all of BMP’s assets,
          (iii) the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than BMP or a person
that, prior to such transaction or series of related transactions, directly or
indirectly controls, is controlled by or is under common control with, BMP)
becomes directly or indirectly the beneficial owner (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing (or convertible into or
exercisable for securities possessing) more than fifty percent (50%) of the
total combined voting power of BMP’s securities (as measured in terms of the
power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from BMP or
the acquisition of outstanding securities held by one or more of BMP’s existing
stockholders, or

 



--------------------------------------------------------------------------------



 



However, the term Change in Control shall not include either of the following
events undertaken at the election of BMP:
               a. any transaction, the sole purpose of which is to change the
state in which BMP is incorporated; or
               b. a transaction, the result of which is to sell all or
substantially all of the assets of BMP to another corporation (the “surviving
corporation”) provided that the surviving corporation is owned directly or
indirectly by the stockholders of BMP immediately following such transaction in
substantially the same proportions as their ownership of BMP’s common stock
immediately preceding such transaction.
     4. “Change in Control Severance Benefits” means the various payments and
benefits to which the Executive may become entitled to under Paragraph 14 of
Part Four of this Agreement upon his Involuntary Termination in connection with
a Change in Control.
     5. “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.
     6. “Competing Organization” means any person or legal entity engaged in,
about to engage in, or intending to engage in, the business of providing
services to foreign and/or domestic pharmaceutical companies, specifically: drug
distribution; physician-oriented drug promotion; product registration; clinical
trial management; and pre-market entry analyses.
     7. “Competing Service” means any service of any person or legal entity
other than BMP, or a parent, subsidiary or affiliate of BMP, in existence or
under development, which during the term of this Agreement, competes with or is
an alternative to any present or planned future service of BMP, whether or not
actively marketed by BMP.
     8. “Customer” means any individual, firm, partnership, corporation,
company, joint venture or governmental or military unit or any other entity or
any parent, subsidiary or affiliate of any of them which is negotiating or has a
contract with BMP or a parent, subsidiary or affiliate of BMP for the purchase,
sale or lease of BMP’s or a parent’s, subsidiary’s or affiliate’s services or
which has been solicited by BMP or a parent, subsidiary or affiliate of BMP with
respect to such purchase or lease during the Executive’s employment with BMP.
     9. “Disability” means a physical or mental disability which renders it
impracticable for the Executive to continue to perform his duties under this
Agreement, whether with or without reasonable accommodation. The Executive shall
be deemed to have incurred such disability if (i) a physician selected by BMP
and reasonably satisfactory to the Executive advises BMP that the Executive’s
physical or mental condition will render him unable to perform his duties under
this Agreement for a period of six (6) consecutive months, or (ii) due to a
physical or mental condition the Executive has not substantially performed the
material duties required of him hereunder for eighty percent (80%) or more of
the normal working days during a period of six (6) consecutive months.
     10. “Employment Period” means the duration of the Executive’s employment
with BMP pursuant to the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



     11. “Involuntary Termination” means (i) BMP’s termination of the
Executive’s employment for any reason other than a Termination for Cause,
(ii) the termination of the Executive’s employment by reason of his death,
(iii) the termination of the Executive’s employment by the Company by reason of
the Executive’s Disability, or (iv) the Executive’s voluntary resignation
following (A) a material reduction in the scope of his duties and
responsibilities, (B) a material diminution by the Company of the Executive’s
authority, duties or responsibilities that results in a change in his level of
reporting so that he no longer directly reports to the Board, (C) a national
reduction in the annual rate of his base salary by more than fifteen percent
(15%), (D) a material change in the geographic location of the Executive’s
principal place of employment that results in a relocation of his principal
place of employment by more than fifty (50) miles, or (E) a material breach by
BMP of any of its obligations under this Agreement.
     A greater than fifteen percent (15%) aggregate reduction in the Executive’s
base salary shall not constitute grounds for an Involuntary Termination under
clause (C) above if substantially all of the other executive officers of BMP are
subject to the same aggregate reduction to their base salary.
     Notwithstanding the foregoing, no event or condition described in clauses
(A) through (E) shall constitute an Involuntary Termination for purposes of this
Agreement unless (a) the Executive gives BMP written notice of his intention to
resign from employment with BMP for one of the reasons set forth in (A) through
(E) and specifies the grounds for such resignation, (b) the notice described in
(a) is provided within sixty (60) days after the event giving rise to the
Executive’s right to resign first occurs, and (c) such grounds for resignation
(if susceptible to correction) are not corrected by BMP within thirty (30) days
after its receipt of such notice. If BMP does not correct the ground(s) for
resignation during the thirty (30) day period following the Executive’s notice
of intent to resign, the Executive’s resignation must become effective within
90 days after the expiration of the cure period in order for such resignation to
be treated as an Involuntary Termination under this Agreement.
     12. “1934 Act” means the Securities Exchange Act of 1934, as amended.
     13. “Option” means any option granted to the Executive under the Plan or
otherwise to purchase shares of common stock which is outstanding at the time of
(i) a Change in Control or (ii) his Involuntary Termination, whether or not in
connection with a Change in Control.
     14. “Plan” means (i) BMP’s 2007 Omnibus Equity Compensation Plan, as
subsequently amended or restated from time to time, and (ii) any other equity
incentive plan established or implemented by BMP.
     15. “Termination for Cause” means the termination of the Executive’s
employment for any of the following reasons: (i) the Executive’s conviction of a
felony or his commission of any act of personal dishonesty involving the
property or assets of BMP, (ii) a material breach by the Executive of one or
more of his obligations under his Agreement or his Proprietary Information and
Inventions Agreement with BMP, (iii) any intentional misconduct by the Executive
which has a material adverse effect upon BMP’s business or reputation, (iv) the
Executive’s material dereliction of the major duties, functions and
responsibilities of his executive position, (v) a

 



--------------------------------------------------------------------------------



 



material breach by the Executive of any of his fiduciary obligations as an
officer of BMP, or (vi) the Executive’s willful and knowing participation in the
preparation or release of false or materially misleading financial statements
relating to the false or erroneous certification required of him under the
Sarbanes-Oxley Act of 2002 or any securities exchange on which shares of BMP’s
common stock are at the time listed for trading.
PART TWO — TERMS AND CONDITIONS OF EMPLOYMENT
     1. Duties and Responsibilities.
          A. The Executive shall serve as the Chief Financial Officer of BMP and
shall in such capacity report to the President and Chief Executive Officer.
          B. During the employment period specified in Paragraph 2, the
Executive agrees that he will: (i) serve BMP faithfully, diligently and to the
best of his ability under the direction of the Board, (ii) devote his best
efforts and his entire working time, attention and energy to the performance of
his duties hereunder and to promoting and furthering the interests of BMP, and
(iii) not, without the prior written approval of the Board, become associated
with or engaged in, any business other than that of BMP, and he will do nothing
inconsistent with his duties to BMP.
     2. Employment Period. The Executive’s employment with BMP shall be governed
by the provisions of this Agreement for the period commencing March 31, 2008 ,
and continuing through March 30, 2009. However, the term of the Executive’s
employment pursuant to the terms of this Agreement shall automatically be
extended for successive one-year periods hereafter, unless either BMP or the
Executive elects, by written notice delivered to the other not later than sixty
(90) days prior to the start of any such one-year period, not to renew the term
of this Agreement. This Agreement may also be terminated at any time in
accordance with the termination of employment provisions set forth in
Paragraph 10.
     3. Cash Compensation.
          A. For all services to be rendered by the Executive under this
Agreement and such duties as the President and Chief Executive Officer may
assign him, BMP agrees to pay the Executive a base salary of $325,000 per year,
payable at such times as is customary for salaried employees of BMP and in
accordance with the normal payroll practices of BMP.
          B. For each fiscal year of BMP during the Employment Period, beginning
with the fiscal year commencing January 1, 2008, the Executive shall be entitled
to receive a cash bonus up to 40% of his base salary to be determined by the
Chief Executive Officer and approved by the Compensation Committee of the Board
of Directors.
          C. BMP shall deduct and withhold from the compensation payable to the
Executive hereunder any and all applicable taxes and any other amounts required
to be deducted or withheld by Sunstone under applicable statutes, regulations,
ordinances or orders governing or requiring the withholding or deduction of
amounts otherwise payable as compensation or wages to employees.

 



--------------------------------------------------------------------------------



 



     4. Equity Compensation.
          A. The Executive shall be eligible to receive one or more additional
Option grants during the Employment Period, as the President and Chief Executive
Officer and Compensation Committee of the Board may deem appropriate in order to
provide him with sufficient equity incentive for his position.
          B. The shares of common stock subject to the Options currently held
and additional Options which the Executive may subsequently receive over the
remainder of the Employment Period, shall be subject to the applicable vesting
acceleration provisions of either Paragraph 12 or Paragraph 14 should an
Involuntary Termination of his employment occur during the Employment Period.
     5. Expense Reimbursement. BMP shall reimburse the Executive for reasonable
out-of-pocket expenses incurred in connection with BMP’s and/or BMP China’s
business, including travel expenses, food and lodging while away from home,
subject to such polices as BMP may from time to time reasonably establish for
its employees and subject to substantiation of expenses as required under
applicable tax laws and regulations.
     6. Fringe Benefits.
          A. The Executive shall, throughout the Employment Period, be eligible
to participate in all benefit plans which are made available to BMP’s China
executives and for which the Executive qualifies.
          B. The Executive shall be entitled to receive four weeks of paid
vacation each year, which shall be taken at such time or times as will not
unreasonably hinder or interfere with BMP’s business or operations. Vacation
time may be accrued from year to year in accordance with BMP’s general vacation
policy.
          C. BMP will obtain and maintain at all times directors’ and officers’
liability insurance for Executive, so long as such insurance can be obtained on
terms acceptable to the Board.
     7. Indemnification. BMP agrees to defend the Executive and shall indemnify
and hold harmless the Executive to the fullest extent permitted by law from any
and all liability, costs and expenses which may be assessed against the
Executive by reason of the performance of his responsibilities and duties under
the terms of this Agreement, provided such liability does not result from the
willful misconduct or gross negligence of the Executive.
     8. Proprietary Information.
          A. The Executive hereby acknowledges that BMP and/or BMP China may,
from time to time during the Employment Period, disclose to the Executive
confidential information pertaining to BMP’s and/or BMP China’s business,
strategic plans, technology or financial affairs. All information, data and
know-how, whether or not in writing, of a private or confidential nature
concerning BMP’s and/or BMP China’s trade secrets, inventions, processes,
systems, designs, drawings, product innovations and developments, engineering,
marketing strategies and future marketing plans, customer lists, prospective
customers, finances and financial reports, employee information and other
organizational information (collectively,

 



--------------------------------------------------------------------------------



 



“Proprietary Information”) is and shall remain the sole and exclusive property
of BMP and/or BMP China and shall not be used or disclosed by the Executive
except to the extent necessary to perform his duties and responsibilities under
this Agreement. All tangible manifestations of such Proprietary Information
(whether written, printed or otherwise reproduced) shall be returned by the
Executive upon the termination of the Employment Period, and the Executive shall
not retain any copies or excerpts of the returned items. The foregoing
restrictions on the use, disclosure and disposition of BMP’s and/or BMP China’s
Proprietary Information shall also apply to the Executive’s use, disclosure and
disposition of any confidential information relating to the business, technology
or financial affairs of BMP’s and/or BMP China’s customers.
          B. The Executive shall, concurrently with the execution of this
Agreement, execute and deliver to BMP a copy of the BMP standard form
Proprietary Information and Inventions Agreement and shall remain subject to the
terms and provisions of that agreement throughout the Employment Period and for
such period hereafter as provided pursuant to the terms of that agreement.
     9. Death or Disability. Upon the Executive’s death or Disability during the
Employment Period, the employment relationship created pursuant to this
Agreement shall immediately terminate, and BMP shall pay the Executive or his
estate: (i) any unpaid base salary earned under Paragraph 3.A. for services
rendered through the date of death or Disability, (ii) the dollar value of all
accrued and unused vacation benefits based upon the Executive’s most recent
level of base salary, and (iii) any bonus actually earned pursuant to
Paragraph 3.B. for one or more fiscal years but not previously paid to the
Executive at the time of his death or Disability.
     10. Termination of Employment.
          A. BMP may terminate the Executive’s employment under this Agreement
at any time for any reason, with or without Cause, by giving at least ninety
(90) days prior written notice of such termination to the Executive. If such
termination notice is given to the Executive, BMP may, if it so desires,
immediately relieve the Executive of some or all of his duties. However, during
any such notice period, the Executive shall continue to be entitled to his
regular compensation and benefits hereunder.
          B. The Executive may terminate his employment under this Agreement at
any time by giving BMP at least sixty (60) days prior written notice of such
termination.
          C. BMP may, at any time, upon written notice discharge the Executive
from employment under this Agreement pursuant to a Termination for Cause. Such
termination will be effective immediately upon such notice.
          D. Upon the termination of the Executive’s employment for any reason
(other than Termination for Cause), during the Employment Period, the Executive
shall be paid (i) any unpaid base salary earned under Paragraph 3.A. for
services rendered through the date of such termination, (ii) the dollar value of
all accrued and unused vacation benefits based upon the Executive’s most recent
level of base salary, and (iii) any bonus amount actually earned pursuant to
Paragraph 3.B. for one or more fiscal years but not previously paid to the
Executive at the time of such termination of employment. In addition, the
Executive shall be entitled to the payments

 



--------------------------------------------------------------------------------



 



and benefits provided under Part Three or Part Four of this Agreement, to the
extent applicable.
          E. If the Executive’s employment is terminated by reason of a
Termination for Cause or should the Executive voluntarily resign (other than for
a reason which qualifies as grounds for an Involuntary Termination), then the
following provisions shall apply:
               (i) BMP shall only be required to pay the Executive (a) any
unpaid base salary earned under Paragraph 3.A. for services rendered through the
date of such termination, (b) the dollar value of all accrued and unused
vacation benefits based upon the Executive’s most recent level of base salary,
and (c) any bonus amount actually earned pursuant to Paragraph 3.B. for one or
more fiscal years but not previously paid to the Executive at the time of such
termination of employment.
               (ii) All vesting in the Executive’s outstanding Options shall
cease at the time of such termination or resignation, and the Executive shall be
permitted to exercise the vested portion of the Executive’s outstanding Options
for the period specified in the applicable stock option agreement, if any,
subject to and in accordance with the terms of the applicable stock option
agreement and the Plan.
               (iii) The Executive shall not be entitled to any payments or
benefits under Part Three or Part Four of this Agreement.
PART THREE — NORMAL SEVERANCE BENEFITS
     11. Entitlement.
          A. Should the Executive’s employment with BMP terminate during the
Employment Period by reason of an Involuntary Termination in the absence of a
Change in Control or more than twelve (12) months after a Change in Control
event, the Executive shall be entitled to receive the severance benefits
provided under this Part Three. Those benefits shall be subject to the
Executive’s compliance with the restrictive covenants of Part Six of this
Agreement, and shall in all cases be in lieu of any other severance benefits to
which the Executive might otherwise be entitled by reason of his termination of
employment under such circumstances.
          B. In addition, the Executive’s entitlement to any severance benefits
under this Part Three shall be subject to the Executive’s execution and delivery
to BMP of a general release which becomes effective in accordance with
applicable law and pursuant to which the Executive releases BMP and its
officers, directors, employees and agents from any and all claims the Executive
may otherwise have with respect to the terms and conditions of his employment
with BMP and the termination of that employment. In no event, however, shall
such release cover any claims, causes of action, suits, demands or other
obligations or liabilities relating to any payments or benefits to which the
Executive is or becomes entitled pursuant to the provisions of this Agreement.
The general release described in Paragraph 11.B shall be referred to in this
Agreement as the “Release.”
     12. Severance Benefits. The severance benefits payable to the Executive
under this Part Three shall consist of the following:

 



--------------------------------------------------------------------------------



 



     (a) Salary Continuation Payment. The Executive shall receive his base
salary, at the monthly rate in effect for him under Paragraph 3.A. at the time
of his Involuntary Termination, for a period of 12 months in equal installments
in accordance with BMP’s normal payroll practices, Subject to the deferral
restrictions of Paragraph 19, the first such payment shall be made within thirty
(30) days following the Executive’s Involuntary Termination, subject to the
Executive’s execution and non-revocation of the Release. Each such salary
continuation payment shall be subject to all applicable withholding requirements
as set forth in Paragraph 3.C.
     (b) Option Acceleration. Each Option outstanding at the time of such
Involuntary Termination, to the extent not otherwise vested and exercisable for
all the shares at the time subject to that Option, will immediately vest and
become exercisable for all those option shares, and the Executive shall be
permitted to exercise the vested Options for the period specified in the
applicable stock option agreement, if any, subject to and in accordance with the
terms of the applicable stock option agreement and the Plan.
PART FOUR — CHANGE IN CONTROL SEVERANCE BENEFITS
     13. Entitlement.
          A. Should an Involuntary Termination occur within twelve (12) months
after a Change in Control event, the Executive shall be entitled to receive the
severance benefits provided under this Part Four. Those benefits shall be
subject to the Executive’s compliance with the restrictive covenants of Part Six
of this Agreement and shall in all cases be in lieu of any other severance
benefits to which the Executive might otherwise be entitled by reason of his
termination of employment under such circumstances.
          B. In addition, the Executive’s entitlement to any severance benefits
under his Part Four shall be subject to the Executive’s execution and delivery
to BMP of the Release.
     14. Change in Control Severance Benefits. The Change in Control Severance
Benefits to which the Executive shall receive under this Part Four shall consist
of the following payments and benefits:
          (a) Salary Continuation Payments. The Executive shall receive his base
salary, at the monthly rate in effect for him under Paragraph 3.A. at the time
of his Involuntary Termination, for a period of eighteen (18) months in
accordance with BMP’s normal payroll practices, Subject to the deferral
restrictions of Paragraph 19, the first such payment shall be made within thirty
(30) days following the Executive’s Involuntary Termination, subject to the
Executive’s execution and non-revocation of the Release. Each such salary
continuation payment shall be subject to all applicable withholding requirements
as set forth in Paragraph 3.C. However, these payments, together with the
benefits provided pursuant to Paragraph 14(b), shall be subject to the benefit
limitation provisions of Part Five of this Agreement.
          (b) Option Acceleration. Each Option outstanding at the time of such
Involuntary Termination, to the extent not otherwise vested and exercisable for
all the shares at the time subject to that Option, will immediately vest and
become exercisable for all those option shares and the Executive shall be
permitted to exercise the vested Options for the period specified in the
applicable stock option agreement, if any, subject to and in accordance with the
terms of the

 



--------------------------------------------------------------------------------



 



applicable stock option agreement and the Plan.
     In no event shall the Executive be entitled to payments and benefits under
both Part Three and Part Four of this Agreement.
PART FIVE — LIMITATION ON BENEFITS
     15. Benefit Limit. The benefit limitations of this Part Five shall be
applicable in the event the Executive receives any benefits under this Agreement
which are deemed to constitute parachute payments under Code Section 280G.
     In the event that any payments to which the Executive becomes entitled in
accordance with the provisions of this Agreement would otherwise constitute a
parachute payment under Code Section 280G, then such payments will be subject to
reduction to the extent necessary to assure that the Executive receives only the
greater of (i) the amount of those payments which would not constitute such a
parachute payment or (ii) the amount which yields the Executive the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Code Section 4999 on the payments provided to the Executive under this
Agreement (or any other benefits to which the Executive may become entitled in
connection with any change in control or ownership of BMP or the subsequent
termination of his employment with BMP). Should a reduction in benefits be
required to satisfy the benefit limit of this Paragraph 15, then the salary
continuation payments shall accordingly be reduced to the extent necessary to
comply with such benefit limit. Should such benefit limit still be exceeded
following such reduction, then the number of shares which would otherwise be
purchasable under the vesting-accelerated portion (if any) of each Option (based
on the amount of the parachute payment attributable to such Option under Code
Section 280G) shall be reduced to the extent necessary to eliminate such excess.
PART SIX — RESTRICTIVE COVENANTS
     16. Non-Compete. The Executive agrees that, during the Employment Period
and for a period of two (2) years following the date of his termination of
employment with BMP, he will not, without the prior written approval of BMP,
directly or indirectly, under any circumstances whatsoever, own, manage,
operate, engage in, control or participate in the ownership, management,
operation or control of, or be connected in any manner, whether as an
individual, partner, stockholder, director, officer, principal, agent, employee
or consultant, or in any other relation or capacity whatsoever, with any
Competing Organization, wherever located, who was a Customer at any time during
the period one year prior to the termination of the Executive’s employment with
BMP, for the purpose of inducing such Customer to purchase or lease a Competing
Service. Notwithstanding the foregoing, nothing contained in this Paragraph 16
shall restrict the Executive from making any investment in any company, so long
as such investment consists of no more than five percent (5%) of any class of
equity securities of a company whose securities are traded on a national
securities exchange or in the over-the-counter market.
     17. Non-Interference. The Executive agrees that he will not, for a period
of two (2) years following the date of his termination of employment with BMP,
directly or indirectly, employ, hire, solicit or, in any manner, encourage any
employee of BMP to leave the employ of BMP.

 



--------------------------------------------------------------------------------



 



PART SEVEN — MISCELLANEOUS PROVISIONS
     18. Cessation of Benefits. In the event of a material breach by the
Executive of any of his obligations under Paragraph 16 or Paragraph 17 of this
Agreement or any of his obligations under his Proprietary Information and
Inventions Agreement with BMP, he shall cease to be entitled to any further
benefits under Part Three or Part Four of this Agreement, including (without
limitation) any subsequent right to exercise any outstanding Options or to
receive any further salary payments.
     19. Application of Section 409A of the Internal Revenue Code.
          (a) This Agreement is intended to comply with the applicable
provisions of code section 409A and shall be interpreted to avoid any penalty
sanctions under code section 409A. If any payment or benefit cannot be provided
or made at the time specified herein without incurring sanctions under code
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of code section 409A, all payments to be made upon the termination of employment
under this Agreement may only be made upon a “separation from service” within
the meaning of such term under code section 409A, each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. In no event shall the Executive, directly or
indirectly, designate the calendar year of payment.
          (b) Notwithstanding any provision of this Agreement (or any provision
of the documents incorporated herein by reference) to the contrary, if, at the
time of the Executive’s termination of employment with BMP, BMP has stock which
is publicly traded on an established securities market and the Executive is a
“specified employee” (as defined in code section 409A) and it is necessary to
postpone the commencement of any payments or benefits otherwise payable pursuant
to Agreement as a result of such termination of employment to prevent any
accelerated or additional tax under code section 409A, then BMP will postpone
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) that are not otherwise paid within the short-term deferral
exception under code section 409A and are in excess of the lesser of two
(2) times (i) the Executive’s then-annual compensation or (ii) the limit on
compensation then set forth in section 401(a)(17) of the Code, until the first
payroll date that occurs after the date that is six months following the
Executive’s “separation of service” with BMP (within the meaning of such term
under code section 409A). If any payments or benefits are postponed due to such
requirements, such amounts will be paid in a lump sum to the Executive on the
first payroll date that occurs after the date that is six months following the
Executive’s “separation of service” with BMP; provided, however, that, if any
payment due to the Executive is delayed as a result of code section 409A, the
Executive shall be entitled to be paid interest at a per annum rate equal to the
highest rate of interest applicable to six (6)-month money market accounts
offered by the following institutions: Citibank N.A., Wells Fargo Bank, N.A. or
Bank of America, as of the Executive’s date of termination. If the Executive
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of code section 409A shall be paid to the
personal representative of the Executive’ s estate within sixty (60) days after
the date of the Executive’s death.

 



--------------------------------------------------------------------------------



 



          (c) All reimbursable expenses, any other reimbursements, and in kind
benefits, including any third-party payments, provided under this Agreement
shall be made or provided in accordance with the requirements of code section
409A, including, where applicable, the requirement that (a) any reimbursement or
in kind benefit is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (b) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (c) the reimbursement or
payment of an eligible expense will be made on or before the last day of the
calendar year following the year in which the expense is incurred, and (d) the
right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit.
     20. Representations and Warranties of the Executive. The Executive
represents and warrants that his employment by BMP does not and will not violate
any agreement or instrument to which he is a party or by which he is bound, and
the Executive agrees that he will indemnify and hold harmless BMP, its
directors, officers and employees against any claims, damages, liabilities and
expenses (including reasonable attorneys’ fees) which may be incurred, including
amounts paid in settlement, by any of them in connection with any claim based
upon or related to a breach of the Executive’s representations and warranties
set forth in this Paragraph 20. In the event of any claim based upon or related
to a breach of the Executive’s representations and warranties set forth herein,
BMP will give prompt written notice hereof to the Executive and the Executive
shall have the right to defend such claim with counsel reasonably satisfactory
to BMP.
     21. Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and shall be binding upon, (i) BMP and its successors and
assigns, including any successor entity by merger, consolidation or transfer of
all or substantially all of BMP’s assets (whether or not such transaction
constitutes a Change in Control), and (ii) the Executive, the personal
representative of his estate and his heirs and legatees.
     22. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed given when personally
delivered or sent by overnight courier or certified mail, postage prepaid,
return receipt requested, to the respective addresses of the parties hereto as
set forth above or to such other address as either party may designate by notice
to the other party given as herein provided.
     23. Waivers. Any waiver of the performance of the terms or provisions of
this Agreement shall be effective only if in writing and signed by the party
against whom such waiver is to be enforced. The failure of either party to
exercise any of his or its rights under this Agreement or to require the
performance of any term or provision of this Agreement, or the waiver by either
party of any breach of this Agreement, shall not prevent a subsequent exercise
or enforcement of such rights or be deemed a waiver of any subsequent breach of
the same or any other term or provision of this Agreement.
     24. Survival of Terms. The terms of this Agreement and the respective
obligations of the parties hereto shall survive the termination of the
Executive’s employment with BMP for as long as any obligation or duty remains
outstanding.

 



--------------------------------------------------------------------------------



 



     25. General Creditor Status. The benefits to which the Executive may become
entitled under Part Three or Part Four of this Agreement shall be paid, when
due, from BMP’s general assets, and no trust fund, escrow arrangement or other
segregated account shall be established as a funding vehicle for such payments.
Accordingly, the Executive’s right (or the right of the executors or
administrators of the Executive’s estate) to receive such benefits shall at all
times be that of a general creditor of BMP and shall have no priority over the
claims of other general creditors.
     26. Governing Documents. This Agreement, together with (i) the stock option
agreements evidencing the Executive’s currently outstanding Options and any
future Option grants, and (ii) the Proprietary Information and Inventions
Agreement, shall constitute the entire agreement and understanding of BMP and
the Executive with respect to the terms and conditions of the Executive’s
employment with BMP and the payment of severance benefits and shall supersede
all prior and contemporaneous written or verbal agreements and understandings
between the Executive and BMP relating to such subject matter. This Agreement
may only be amended by written instrument signed by the Executive and an
authorized officer of BMP. Any and all prior agreements, understandings or
representations relating to the Executive’s employment with BMP, other than the
stock option agreements evidencing the Executive’s currently outstanding
Options, are hereby terminated and cancelled in their entirety and are of no
further force or effect.
     27. Governing Law. The provisions of this Agreement shall be construed and
interpreted under the laws of the State of Delaware, without giving effect to
the conflict of laws rules of such state.
     28. Severability. The provisions of this Agreement shall be severable and
if any part of any provision shall be held invalid or unenforceable, or any
separate covenant contained in any provision is held to be unduly restrictive
and void by a final decision of any court or other tribunal of competent
jurisdiction, such part, covenant or provision shall be construed or limited in
scope to give it maximum lawful validity, and the remaining provisions of this
Agreement shall nonetheless remain in full force and effect.
     29. Injunctive Relief. The Executive expressly agrees that the covenants
set forth in Paragraph 16 and Paragraph 17 of this Agreement are reasonable and
necessary to protect BMP and its legitimate business interests, and to prevent
the unauthorized dissemination of Proprietary Information to competitors of BMP.
The Executive also agrees that BMP will be irreparably harmed and that damages
alone cannot adequately compensate BMP if here is a violation of Paragraph 16 or
Paragraph 17 of this Agreement by the Executive, and that, in addition to any
rights or remedies BMP may have under Paragraph 18, injunctive relief against
the Executive is essential for the protection of BMP. Therefore, in the event of
any such breach, it is agreed that, in addition to any other rights or remedies
available to BMP, BMP shall be entitled as a matter of right to pursue
injunctive relief in any court of competent jurisdiction.
     30. Arbitration.
          A. Each party agrees that any and all disputes which arise out of or
relate to the Executive’s employment, the termination of the Executive’s
employment or the terms of this

 



--------------------------------------------------------------------------------



 



Agreement shall be resolved through final and binding arbitration. Such
arbitration shall be in lieu of any trial before a judge and/or jury, and the
Executive and BMP expressly waive all rights to have such disputes resolved
through trial before a judge and/or jury. Such disputes shall include, without
limitation, claims for breach of contract or of the covenant of good faith and
fair dealing, claims of discrimination, claims under any federal, state or local
law or regulation now in existence or hereinafter enacted and as amended from
time to time concerning in any way the subject of the Executive’s employment
with BMP or its termination. The only claims not covered by this Agreement to
arbitrate disputes are: (i) claims for benefits under the unemployment insurance
benefits, (ii) claims for workers’ compensation benefits under any of BMP’s
workers’ compensation insurance policy or fund, (iii) claims arising from or
relating to the restrictive covenants imposed upon the Executive pursuant to the
provisions of Paragraph 16 and Paragraph 17 of this Agreement, and (iv) claims
concerning the validity, infringement, ownership, or enforceability of any trade
secret, patent right, copyright, trademark or any other intellectual property
right, and any claim pursuant to or under any existing
confidential/proprietary/trade secrets information and inventions agreement(s)
such as, but not limited to, the Proprietary Information and Inventions
Agreement. With respect to such disputes, they shall not be subject to
arbitration; rather, they will be resolved pursuant to applicable law.
          B. Arbitration shall be held in Montgomery County, Pennsylvania and
conducted in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA Rules”), provided,
however, that the arbitrator shall allow the discovery authorized by applicable
law in arbitration proceedings, including, but not limited to, discovery
available under the applicable state and/or federal arbitration statutes. Also,
to the extent that any of the AAA Rules or anything in this arbitration section
conflicts with any arbitration procedures required by applicable law, the
arbitration procedures required by applicable law shall govern.
     31. Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year written above.

                  BMP SUNSTONE CORPORATION    
 
           
 
  By:  
 
   
 
  Title:   President and Chief Executive Officer    
 
                EXECUTIVE    
 
                          Fred M Powell    

 